                                   Case 2:20-mc-00076-MWF-MRW Document 33-1 Filed 11/13/20 Page 1 of 2 Page ID #:978




                                                                                    1 Carla Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
                                                                                        Attorneys for Petitioner
REED SMITH LLP




                                                                                   13    Daniel Snyder
                                                                                   14

                                                                                   15
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                   16                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   17
                                                                                                                                         Misc. Action No. 2:20-mc-00076
                                                                                   18                                                    _____________________
                                                                                   19                                                    Declaration of Jordan W. Siev
                                                                                   20                                                    Regarding Petitioner Daniel
                                                                                         In re Application of Daniel Snyder
                                                                                         for an Order Directing Discovery from           Snyder’s Supplemental Submission
                                                                                   21    New Content Media Inc. d/b/a MEA                [Dkt. 31] Re Contempt Against New
                                                                                   22
                                                                                         WorldWide Pursuant to 28 U.S.C. § 1782          Content Media, Inc. for Failing to
                                                                                                                                         Comply With Subpoenas for
                                                                                   23
                                                                                                                                         Documents
                                                                                   24
                                                                                                                                         The Honorable Michael R. Wilner
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                -1-
                                                                                                                       Declaration of Jordan W. Siev
                                   Case 2:20-mc-00076-MWF-MRW Document 33-1 Filed 11/13/20 Page 2 of 2 Page ID #:979




                                                                                    1                       DECLARATION OF JORDAN W. SIEV
                                                                                    2        I, Jordan W. Siev, declare pursuant to 28 U.S.C. § 1746, as follows:
                                                                                    3        1.    I am an attorney at Reed Smith LLP, attorneys of record for petitioner
                                                                                    4 Daniel Snyder (“Petitioner”) in this matter. I am fully familiar with the facts and

                                                                                    5 circumstances set forth herein and if called as a witness could testify thereto.

                                                                                    6        2.    Attached hereto as Exhibit 1 is a true and correct copy of the LinkedIn
                                                                                    7 profile for David Richard, which I caused to be printed on November 8, 2020 and which

                                                                                    8 was last accessed on November 13, 2020.

                                                                                    9        3.    Attached hereto as Exhibit 2 is a true and correct copy of the Facebook
                                                                                   10 profile for David Richard, which I caused to be printed on November 8, 2020 and which
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 was last accessed on November 13, 2020.

                                                                                   12        4.    Attached hereto as Exhibit 3 is a true and correct copy of the LinkedIn
REED SMITH LLP




                                                                                   13 profile for Nirnay Chowdhary, which I caused to be printed on November 8, 2020 and

                                                                                   14 which was last accessed on November 13, 2020.

                                                                                   15        5.    Attached hereto as Exhibit 4 is a true and correct copy of MEAWW’s
                                                                                   16 Privacy Policy which I caused to be printed on November 8, 2020 and which was last

                                                                                   17 accessed on November 13, 2020.

                                                                                   18        6.    As of November 8, 2020, the MEAWW App. is no longer available on
                                                                                   19 either Google Play or iTunes. To the best of my knowledge, the MEAWW App. was

                                                                                   20 available for download on both Google Play and iTunes as of at least October 9, 2020.

                                                                                   21

                                                                                   22        I declare under penalty of perjury under the laws of the United States that the
                                                                                   23 foregoing is true and correct.

                                                                                   24        Executed this 13th day of November, 2020 at Los Angeles, California.
                                                                                   25

                                                                                   26
                                                                                                                                           ____
                                                                                   27                                      Jordan W. Siev, Esq.
                                                                                   28
                                                                                                                                 -2-
                                                                                                                        Declaration of Jordan W. Siev
